IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37106


STATE OF IDAHO,                                   )      2010 Unpublished Opinion No. 569
                                                  )
       Plaintiff-Respondent,                      )      Filed: August 3, 2010
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
ROBERT ALLAN ARMFIELD,                            )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Order of the district court relinquishing jurisdiction, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                   and GRATTON, Judge

PER CURIAM
       Robert Allan Armfield pled guilty to possession of a controlled substance. Idaho Code §
37-2732(c). The district court sentenced Armfield to a unified term of seven years, with a
minimum period of confinement of three years and retained jurisdiction. Following the period of
retained jurisdiction, the district court relinquished jurisdiction. Armfield appeals asserting that
the district court abused its discretion by relinquishing jurisdiction and not placing him on
probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102


                                                 1
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Armfield
has failed to show that the district court abused its discretion.
       Therefore, we affirm the district court’s order relinquishing jurisdiction.




                                                   2